Citation Nr: 1747216	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial higher rating for bilateral plantar fasciitis, evaluated separately as noncompensable prior to May 18, 2017, and as 30 percent disabling thereafter. 

2.  Entitlement to an initial disability rating in excess of 20 percent for labral tear, including SLAP, SLAP tear repair with recurrent dislocation (right shoulder disability).  


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from December 1997 to February 2010.

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  

The Board previously remanded this case for further development in April 2017 and the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

By rating decision in June 2017, the AOJ increased the disability rating for bilateral plantar fasciitis to 30 percent, effective May 18, 2017.  Likewise, the AOJ increased the right shoulder disability rating to 20 percent, effective March 1, 2010, the date of award of service connection.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remain in appellate status and have been characterized as set forth on the front page of this decision. 


FINDINGS OF FACT

1.  Since the March 1, 2010 effective date of the award of service connection, the Veteran's service-connected bilateral plantar fasciitis has more nearly approximated severe symptoms, but is not productive of more pronounced symptoms with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, inward bowing of the Achilles tendon or where orthopedic shoes or appliances have not improved the disability.

2.  Since the March 1, 2010 effective date of the award of service connection, the Veteran's service-connected right shoulder disability has been manifested by complaints of pain and limited range of motion, but without limitation of motion from midway between side and shoulder level; there is no medical evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but not higher, for bilateral plantar fasciitis, effective March 1, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5276 (2016). 

2.  The criteria for an initial disability rating in excess of 20 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 .

A VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disabilities.  The Court explained that case law and VA guidelines anticipate that VA examiners must offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of Veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court went on to note that an examination is inadequate when, even though the Veteran was not experiencing a flare at the time of the examination, it failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the Veteran's flares by alternative means.  See Sharp v. Shulkin, slip op. No. 16-1305 (Sept. 6, 2017).  However, the instant case is distinguishable from Sharp because at the most recent May 2017 VA examinations, the Veteran expressly denied any flare-ups of the feet and right shoulder.  As such, the examination findings accurately reflect the severity of such disabilities and there is no need for a further opinion regarding additional functional loss during flare-ups.  

Bilateral Plantar Fasciitis

The Veteran is seeking an initial higher rating for his bilateral plantar fasciitis.  The Veteran has asserted in statements of record that he has suffered from severe impairment of both feet for many years.  He has described severe pain that has affected his work by limiting the type and amount of work he can do.  He has also reported that his bilateral plantar fasciitis is not relieved by built-up shoes or arch support.

In this case, the RO assigned initial, separate  noncompensable ratings for right and left feet plantar fasciitis prior to May 18, 2017, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  As noted above, in the June 2017 rating decision,  the RO discontinued the separate ratings and awarded a 30 percent rating for bilateral plantar fasciitis with an effective date of May 18, 2017 under Diagnostic Code 5276.

Pursuant to Diagnostic Code 5276, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Diagnostic Code 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a , at Diagnostic Code 5284, Note.

Other diagnostic codes for foot disorders are not applicable in this case as there are no observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2016).

The Veteran was afforded an initial VA examination in July 2010.  The Veteran reported pain located under the heels that was felt most when waking up in the morning and with prolonged walking, standing or running.  The only symptom identified was pain.  The Veteran did report daily flare-ups precipitated by prolonged standing and walking after a period of immobilization.  Pain was relieved by inserts and pain medications.  The Veteran reported that he slowed down during pain under heels.  He was able to stand up to one hour, but there were no limitations on walking.  On examination, tenderness of both feet was found, but there were no other foot disorders or symptoms present.  A contemporaneous x-ray showed left sided plantar spur.  The diagnosis was bilateral plantar fasciitis with left heel spur.  There were moderate effects on exercise, sports and recreation, but no effects on any other activities of daily living.  The Veteran was employed fulltime.  

Importantly, in a September 2011 statement, the Veteran reported daily severe pain due to his plantar fasciitis and heel spurs.  He had to wear shoes with arch support all the time.  He could not run or walk long distances.  He reported that the pain was only slightly dulled by staying off his feet and taking Percocet as well as anti-inflammatory medication.  However, the Percocet restricted his ability to perform activities.  In his substantive appeal, the Veteran reiterated that he experienced severe chronic bilateral foot pain that affected his ability to stand and walk for long periods.  He reported being prescribed various pain medications as well as two painful cortisone injections.  He also stated that his foot disorder limited the type of work he could do and reduced the amount of work he could perform.  

Moreover, a July 2012 clinical record documented constant, severe pain in both feet.  The Veteran used orthotics, had numerous injections, stretched every morning and changed shoes frequently.  Subsequently, an October 2012 clinical record noted uncontrolled plantar fasciitis.  It was observed that the Veteran has been prescribed custom orthotics that helped considerably.  

A May 2017 letter from his private physician indicated that the Veteran had chronic, severe plantar fasciitis and knee pain that prevented him walking greater than 200 feet without pain.  It was noted that the Veteran required a handicap parking permit.  

On remand, the Veteran was afforded another VA examination on May 18, 2017.  The electronic record was reviewed.  The Veteran reported increased heel pain.  His pain was constant with any walking or running.  He was worse in the morning.  The pain was sharp in middle of plantar surfaces of heels bilaterally.  The Veteran denied any flare-ups or functional loss or impairment.  

On examination, the examiner noted that the Veteran had pain on manipulation in both feet.  However, there were no findings of swelling, characteristic calluses, decreased longitudinal arch height, marked deformity, marked pronation, inward bowing of the Achilles' tendon, marked inward displacement and severe spasm of Achilles' tendon or extreme tenderness.  Further, weight-bearing line did not fall over or medial to the great toe.  The Veteran had tried orthotics, but remained symptomatic.  The examiner noted that the Veteran ambulated with a steady gait.  It was also noted that the Veteran had bilateral heel spurs.  Again, no other foot disorders were observed on examination.  The examiner found the severity to be mild.  The foot condition did not chronically compromise weight bearing, but arch supports, custom orthotics or shoe modifications were required.  There was pain on the right, but it did not contribute to functional loss.  Pain on the left was subjective only.  The examiner found that there was no functional loss in either lower extremity.  

The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare-ups.  There was also no functional loss during flare-ups.  Although indicating no additional limitations or functional loss, the examiner stated that he was unable to determine without resorting to mere speculation.  No assistive devices were used.  X-rays showed bilateral bony heel spurs noted, without soft tissue or other abnormalities.  The examiner found that the Veteran's disorder did not impact his ability to perform any type of occupational task.  A new diagnosis of right heel spur was given.  

Based on the evidence of record, the Board finds that the Veteran's bilateral foot disorder more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 5276 since the award of service connection.  In this regard, although the July 2010 VA examination did not clearly characterize the severity of the Veteran's bilateral plantar fasciitis, the Veteran's statements concerning his severe pain and his inability to stand and walk for long periods of time have been consistent throughout the appeal period.  Moreover, the clinical records during this period also show that the Veteran's foot pain was characterized as severe.  Significantly, the May 2017 letter from the Veteran's physician characterized the Veteran's bilateral foot disorder as chronic and severe.  Further, although the most recent VA examiner characterized the Veteran's foot disorder as mild, pain on manipulation was observed as well as the need for orthotics and based on this examination, the current 30 percent rating was awarded.  In reviewing the evidence of record, the Board finds that the Veteran's disability picture chronicling severe pain has been consistent since the award of service connection.  In sum, when looking at the totality of the evidence of record, and when considering the doctrine of reasonable doubt, a 30 percent disability rating more accurately reflects the level of disability from the date of award of service connection, March 1, 2010.  

However, the Board must find that a rating in excess of 30 percent is not warranted under Diagnostic Code 5276.  In this regard, there is simply no objective evidence showing that the Veteran has experienced pronounced symptoms at any point since the award of service connection.  The most recent VA examiner clearly found no objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which are the criteria for a 50 percent rating under Diagnostic Code 5276.  Although the Veteran has indicated that his condition is not improved by orthopedic shoes or appliances, which is one of the criteria for a 50 percent rating,  the rating criteria under this code is conjunctive as it uses the word "and," which means that all the criteria must be met to award a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991).  In this case, all of the criteria have not been met.  

Importantly, the examiner also determined that there were no additional limitations to functional ability due to pain, weakness, fatigability or incoordination or any additional functional loss during flare-ups.  Significantly, the Veteran expressly denied flare-ups and, thus, given the stability of the Veteran's disorder, the examination report is an accurate reflection of the severity of the Veteran's disorder.  

Moreover, a higher rating is also not warranted under Diagnostic Code 5284 for severe foot injuries.  The most recent VA examiner found no evidence of functional impairment and characterized the Veteran's foot disorder as mild.  Although clinical records characterized the Veteran's foot pain as severe, additional functional impairment beyond pain was not observed.  In other words, the VA examination and VA clinical records do not show such severe functional impairment to warrant higher separate ratings for each foot under this code.  Moreover, a higher schedular rating of 40 percent under Diagnostic Code 5284 for loss of use of either foot is not warranted.  The Veteran still has use of both feet as he has been able to leave the home and remained able to live independently.  The Veteran is not bed ridden or wheelchair bound and has not lost the use of either foot.  As such, the Board finds that the current severity of the Veteran's disability is adequately contemplated in the 30 percent rating.  

Again, as no other foot disorders have been identified, the remaining diagnostic codes pertaining to the feet are not applicable.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of bilateral plantar fasciitis.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, a 30 percent rating was awarded from the date of service connection based in part on the Veteran's statements.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's bilateral plantar fasciitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board concludes that an initial 30 percent rating, but no higher, for bilateral plantar fasciitis, effective March 1, 2010, is warranted.  The Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that no rating(s) higher than those noted above is/are assignable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Right Shoulder Disability

The present appeal also includes the issue of entitlement to an initial higher rating for the Veteran's right shoulder disability.   He has reported that the loss of motion has significant effects on his quality of life.  He is unable to participate in sports or any activity that involves bringing his right arm forward in a forceful motion from an overhead position.  It has also affected his weight training impacting his overall health.  He has also reported recurring dislocations.  In his substantive appeal, the Veteran requested a 20 percent disability rating.  

The Veteran's service-connected right shoulder disability has been rated by the RO under the provisions of Diagnostic Code 5201.  Diagnostic Code 5201 provides the rating criteria for evaluation of limitation of motion of the arm.  Under this Diagnostic Code, a 20 percent rating is warranted when motion is limited at shoulder level for either arm and midway between side and shoulder level for minor arm; a 30 percent rating is warranted when motion is limited midway between side and shoulder level for major arm and to 25 degrees from side for minor arm; and a 40 percent rating is warranted when motion is limited to 25 degrees from side for major arm.  Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I.  The medical evidence of record reflects that the Veteran is right hand dominant.  Thus the Veteran's right shoulder is his dominant or "major" arm.

The Veteran was afforded an initial VA examination in July 2010.  The claims file was reviewed.  The Veteran denied any pain in the shoulder, but had limitation of motion.  He also reported dislocation while playing basketball.  However, he denied deformity, giving way, instability, stiffness, weakness, locking, effusion and incoordination.  He also denied flare-ups.  On physical examination, there were guarding of movement and pain on rotation.  Range of motion was 155 degrees flexion, 180 degrees abduction and 70 degrees internal and external rotation.  There was objective evidence of pain following repetitive motion, but there were no additional limitations.  A contemporaneous x-ray showed no fracture or arthritic changes; soft tissues appeared normal.  Again, it was noted that the Veteran was employed full time.  The diagnosis was right SLAP tear repair with recurrent dislocation.  There was a moderate effect on exercise, sports and recreation and a mild effect on driving.  There were no other effects on his usual daily activities.  

Treatment records are silent with respect to any complaints pertaining to the right shoulder. 

On remand, the Veteran was afforded another examination in May 2017.  The Veteran reported that he continues to dislocate his shoulder and he reduces it himself.  He also stated that he experienced decreased range of motion and could not do certain sports that required throwing.  He was unable to sleep on his right side or bench press.  He described a general dull ache.  However, he denied any flare-ups.  

On physical examination, range of motion was the same as the prior examination.  The examiner noted that pain was observed on flexion, but did not result in functional loss.  The Veteran reported mild tenderness on palpation.  Range of motion of the left shoulder was normal.  The Veteran was able to perform repetitive use testing and there was no additional loss of function following such testing.  The examiner noted that the examination was neither medical consistent or inconsistent with the Veteran's statements concerning repetitive use.  The examiner indicated that he was unable to say without mere speculation as to whether pain, fatigability, weakness or incoordination limited functional ability with repeated use.  The examiner rationalized that there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner noted that the examination was not being conducted during a flare-up.  However, the Veteran previously denied flare-ups.   Moreover, there were no additional contributing factors.  Strength was normal in both shoulders.  There was no muscle atrophy, ankylosis, rotator cuff conditions or instability.  There was no clavicle or scapula impairment; there was also no loss of head or humerus condition.  There were three well-healed scars to point of barely being visible.  Joint testing per Correia was performed as medically appropriate.  The examiner found that the Veteran's right shoulder did not impact his ability to perform any occupational task.  

After a thorough review of the medical evidence of record, the Board must conclude that there is no competent medical evidence to suggest that the Veteran's range of motion of the left shoulder is limited midway between side and shoulder level to warrant a higher disability rating under Diagnostic Code 5201.  Again, both VA examinations reports observed range of motion well above shoulder level.  Thus, based on the medical evidence of record, a rating in excess of 20 percent is not warranted under Diagnostic Code 5201.  

Importantly, a higher compensation is not warranted under 38 C.F.R. §§ 4.40 and 4.45 because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  Importantly, the May 2017 examiner found that there was no additional functional loss upon repetition.  Significantly, the Veteran expressly denied flare-ups so the examination report is an accurate assessment of the Veteran's disability.  Moreover, the Veteran's pain has not been shown to affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss to warrant a rating in excess of 20 percent.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Regardless, the Board must also determine whether other Diagnostic Codes pertaining to the shoulder and arm would warrant a higher rating.  In the instant case, Diagnostic Codes 5200 and 5202 are not applicable because there has been no competent medical evidence showing that the Veteran has ankylosis of his right shoulder or impairment of the humerus.  Further, the Veteran cannot receive a higher disability rating under Diagnostic Code 5203 because it provides for a maximum schedular rating of 20 percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5200 and 5203.  Moreover, Diagnostic Code 5203 also specifically provides for an alternative rating based on "impairment of function of the contiguous joint." See 38 C.F.R. Â§ 4.71 . In this respect, the Veteran has already been assigned a 20  percent rating for limitation of motion of the right arm under Diagnostic Code 5201. Therefore, to assign a separate, additional 20 percent rating under Diagnostic Code 5203 would constitute pyramiding.  That is, the impairment of function to the right shoulder under Diagnostic Codes 5201 and 5203 are overlapping.  The manifestations of right shoulder disability are not shown to be separate and distinct in this case.  Evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. Â§ 4.14 .  Thus, a separate, additional 20 percent evaluation for the right shoulder is not warranted under Diagnostic Code 5203.

Moreover, as there is no objective evidence that shows that the Veteran's surgical scars are painful, unstable, or a total area greater than 39 square cm, or causes any loss of function or impairment, a compensable rating for his scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 is also not warranted.  Again, the most recent examiner noted that the scars were well healed and barely visible.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right shoulder disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's right shoulder disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, a preponderance of the medical evidence is against an initial rating in excess of 20 percent for the Veteran's service-connected right shoulder disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial 30 percent rating for bilateral plantar fasciitis, from March 1, 2010, is granted, subject to the legal authority governing the payment of VA compensation.

An initial rating in excess of 20 percent for labral tear, including SLAP, SLAP tear repair with recurrent dislocation, is denied. 




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


